IN THE SUPREME COURT OF THE STATE OF DELAWARE

CARLOS J. LOPEZ, §
§
Defendant Below- § No. 153, 2015
Appellant, §
§
V. § Court Below—Superior Court
§ of the State of Delaware,
STATE OF DELAWARE, ' § in and for New Castle County
§ CA. No. N15M-03-06l
Plaintiff Below— §
Appellee. §

Submitted: April 27, 2015
Decided: April 29, 2015

Before STRINE, Chief Justice, HOLLAND, and VALIHURA, Justices.
0 R D E R
This 29th day of April 2015, upon consideration of the appellant’s

1it

opening brief, the State’s motion to afﬁrm, and the appellant’s response,
appears to the Court that:

(1) The appellant, Carlos "Lopez, ﬁled this appeal from the Superior
Court’s denial of his petition for a writ of habeas corpus. The State has ﬁled
a motion to afﬁrm the judgment below on the ground that it is manifest on

the face of Lopez’s opening brief that his appeal is without merit. We agree

and afﬁrm.

1 On April 27, 2015, the appellant ﬁled a motion requesting to respond to the State’s
motion to afﬁrm. The Court hereby grants the appellant’s request.

(2) A Superior Court jury convicted Lopez in February 2006 of one
count of Rape in the Second Degree. The Superior Court declared Lopez to
be a habitual offender and sentenced him to life imprisonment on April 21,
2006. His conviction and sentence were affirmed on direct appeal.2
Thereafter, Lepez ﬁled three unsuccessful petitions for postconviction relief
under Superior Court Criminal Rule 61.

(3) On March 12, 2015, Lopez ﬁled a petition for a writ of habeas
corpus arguing that the indictment against him was defective because he was
convicted of raping a different victim than the one named in the indictment.
In support of his contention, Lopez cites to this Court’s opinion on his direct
appeal, which refers to the victim by a name that is different ﬁom the name
used in the indictment. The Superior Court denied the writ. This appeal
followed

(4) After careful consideration of appellant’s opening brief and the
State’s motion to afﬁrm, we ﬁnd it manifest that the judgment of the
Superior Court should be afﬁrmed. In Delaware, the writ of habeas corpus
is very limited and only provides relief to obtain judicial review of the

jurisdiction of the court ordering the prisoner’s commitment.3 In this case,

2 Lopez v. State, 2006 WL 3759398 (Del. Dec. 22, 2006).
3 Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).

{in}

the Superior Court’s commitment of Lopez is valid on its face, and Lopez is
being held pursuant to that valid commitment.4 Thus, there is no basis for a
writ of habeas corpus. Moreover, our opinion on Lopez’s direct appeal
clearly states that the Court was using pseudonyms to refer to the victim and

another witness because of their young age.5

There is no support for
Lopez’s contention that the indictment against him was defective.
NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

BY THE COURT:

/.9/ Randy J. Holland
Justice

4 10 Del. C. {3‘ 6902(1).
5 Lopez v. State, 2006 WL 3759398, 11.1 (Del. Dec. 22, 2006).